Citation Nr: 0409963	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
instability of the left knee. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1978 to May 1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
following a July 2001 rating decision's denial of a rating in 
excess of 10 percent for left knee arthritis, a February 2003 
rating decision granted service connection for instability of the 
left knee and assigned a 20 percent rating for instability of the 
left knee, effective from September 2000.  The veteran has 
appealed the initial rating assigned for instability of the left 
knee.


REMAND

The Board notes that in his Department of Veterans Affairs (VA) 
Form 9 filed in July 2003, the veteran indicated that he wanted a 
hearing before the Board at a local regional office (RO).  There 
is no indication in the record that the veteran or his 
representative ever withdrew this request.  In fact, in an August 
2003 VA Form 646, the veteran's representative noted that the 
veteran requested a hearing to be held in St. Louis, Missouri.  
Consequently, the Board finds that it has no alternative but to 
remand this matter so that the veteran can be afforded a hearing 
before the Board at a local RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the following 
development:

Arrangements should be made for the veteran to have a hearing at a 
local RO before a member of the Board. 

Thereafter, the case should be returned to the Board, if in order.  
The Board will defer any other action pending any additional 
hearing in this matter.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





